Per Curiam.
A rule to show cause why a judgment of non pros, should not be set aside was obtained, on the ground that the files of the court in the suit showed the judgment to *438have been irregularly entered. The rule recited the matters-appearing by the files, which indicated the irregularity. The rule was served on the defendant’s attorney, but nothing-further was done under it until the time mentioned for showing cause. The plaintiff then moved that the rule be made absolute, and produced the files in support of his motion. The defendant objected that the files had not been offered in evidence previously, under the rule to show cause, so that he-might have had an opportunity of impugning their accuracy.
The plaintiff having apprised the defendant of the files upon which he would rely, may produce them without other-formality.
The rule should be made absolute.